PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Freedom Designs, Inc.
Application No. 15/079,814
Filed: 24 Mar 2016
For ADJUSTABLE WHEELCHAIR ARRANGEMENTS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. § 5.25, filed June 9, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The renewed petition is DISMISSED. 

The receipt of a one-month extension of time on May 11, 2020 to make timely this renewed petition is acknowledged.

This decision concerns Canadian application number 2,924,989 filed on March 24, 2016.

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed 
abroad through error without the required license under § 5.11 first having been obtained; and,
The required fee (§ 1.17(g) of this chapter).

An original petition pursuant to 37 C.F.R. § 5.25 was filed on December 19, 2016, which was dismissed via the mailing of a decision on March 9, 2020 which indicates requirements (1), (2), (3)(i), (3)(ii), and (4) of 37 C.F.R. § 5.25 have been satisfied.  Petitioner provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 a showing that the license has been diligently sought after discovery of the proscribed foreign filing;4 and, the required petition fee. 

With this renewed petition received on June 9, 2020, requirement (3)(iii) of 37 C.F.R. § 5.25 remains unsatisfied.  A discussion follows.

The relevant parties and a timeline of events are as follows:

The applicant is Invacare Corporation.5  The applicant has no checks when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. 
§ 5.11(a).6
Declarant Ungarala is “Director, Intellectual Property Director, and Corporate Counsel” for the applicant.7  She was not aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) during her involvement in this fact pattern.8  
On March 11, 2016, she instructed declarant Grover to file the proscribed foreign filing9 “by March 24, 201610 by e-mail.11  
Declarant Grover is an attorney who appears to serve as outside counsel to the applicant, since he has referred to the applicant as “the client” in the first paragraph of his verified statement.  He orally12 instructed a Canadian law firm to file the proscribed foreign filing.13
His law firm has no checks when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a).14  His law firm “routinely” directs the filing of foreign applications with US-based inventors, however it is almost always the case that these foreign filings claim the benefit of a US application and are filed well after a filing receipt that contains a foreign filing license has been issued in the US application.15
Declarant Grover has asserted he “inadvertently” did not recognize the need for a foreign filing license, “[d]ue to the limited time available to prepare the instant application,” 16 which appears to be a reference to US application number 15/079,814.
He realized on November 23, 2016 that a foreign filing license should have been obtained prior to filing the foreign application, and the original petition was filed the following month.  

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, 
37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows that on renewed petition, a copy of the e-mail instruction declarant Ungarala provided to declarant Grover must be provided.

Second, 37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”  On renewed petition, a verified statement is required from the Canadian foreign counsel(s) who was/were involved in the proscribed foreign filing.  The declarant(s) must indicate whether he/she/they was/were aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of his/her involvement in the proscribed foreign filing.  The declarant(s) must also indicate whether he/she/they was/were aware of both the existence of a reduction to practice on US soil and the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of his involvement in the proscribed foreign filing.

Third, declarant Ungarala must address whether the applicant has filed abroad previously with a US-based inventor, or was this the first time?

Fourth, declarant Grover has explained that this is not the first time his law firm has filed abroad with a US-based inventor, and that the law firm has no procedure in place to ensure that a foreign application is not filed when a foreign filing license from the USPTO is required.  On renewed petition, he must explain how the law firm ensures that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a).  

Fifth,  the Canadian foreign counsel(s) who was/were involved in the proscribed foreign filing must reveal:

What procedure, if any, does the Canadian law firm have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

If such a procedure was in place, why was the procedure not followed in this instance?  In addition, when was this procedure implemented?

If no procedure was in place, how does the Canadian law firm ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

Has the Canadian law firm applicant filed abroad previously where the invention was made in the United States, or was this the first time?

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,17 hand-delivery,18 or facsimile.19  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.20  All other inquiries concerning examination procedures should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Canada.  Original petition, page 3; Grover verified statement submitted with the original petition, paragraphs 3 – 4, and 6-12; and, Ungarala verified statement submitted with the original petition, paragraphs 2-6.
        2 March 24, 2016.  Original petition, page 3; Grover verified statement submitted with the original petition, paragraphs 5 and 7; and, Ungarala verified statement submitted with the original petition, paragraph 2.  
        3 Grover verified statement submitted with the original petition, paragraph 7.
        4 Id. at 10.
        5 Ungarala verified statement submitted with the original petition, paragraph 1.
        6 Ungarala verified statement submitted with the renewed petition, paragraph 4.
        7 Ungarala verified statement submitted with the original petition, paragraph 1.
        8 Id. at 3.
        9 Id. at 2 and Grover verified statement submitted with the original petition, paragraph 3.
        10 Grover verified statement submitted with the original petition, paragraph 3.
        11 Ungarala verified statement submitted with the renewed petition , paragraph 2 and Grover verified statement submitted with the original renewed petition , paragraph 5.
        12 Grover verified statement submitted with the renewed petition, paragraph 8.
        13 Grover verified statement submitted with the original petition, paragraph 6.
        14 Grover verified statement submitted with the renewed petition, paragraph 14.
        15 Id. at 15.
        16 Id. at 9.
        17 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        18 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        19 (571) 273-8300: please note this is a central facsimile number.  
        20 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).